
	
		II
		109th CONGRESS
		2d Session
		S. 3830
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Ms. Stabenow (for
			 herself and Mr. Levin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To prevent unfair practices and ensure an open market in
		  the automobile industry, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 South Korean Fair Trade
			 Act.
		2.PurposeThe purposes of this Act are to level the
			 playing field for domestic manufacturers and workers engaged in the production
			 and interstate sale and export of motor vehicles until the conditions outlined
			 in this Act are implemented by the Government of South Korea and the South
			 Korean automobile industry.
		3.FindingsCongress makes the following
			 findings:
			(1)The Government of
			 South Korea imposes an 8 percent tariff on United States motor vehicle imports,
			 3 times the United States tariff imposed on South Korean motor vehicles.
			(2)Since 1995, the
			 United States has engaged in a negotiating process with the Government of South
			 Korea to obtain fair access for United States motor vehicle producers and
			 manufacturers to the Korean market. The negotiations have included a 1997
			 investigation under section 301 of the Trade Act of 1974, and the designation
			 of South Korea as a priority foreign country under section 310
			 of that Act because of South Korea's barriers to foreign motor vehicle
			 imports.
			(3)South Korea has
			 failed to recognize the major goals of the 1998 Memorandum of Understanding,
			 which include—
				(A)increasing
			 foreign-made motor vehicle market access; and
				(B)taking no further
			 measures to obstruct foreign-made motor vehicles from market access.
				(4)South Korea
			 discriminates against United States produced motor vehicles by adding an
			 additional tax on vehicles with large engines, even though the 1998 Memorandum
			 of Understanding provided for a 30 percent reduction on this special
			 consumption tax.
			(5)South Korea
			 maintains a strong Buy Korea bias in its markets, and uses
			 public relations campaigns to convince the public not to buy foreign produced
			 motor vehicles.
			(6)Out of 1,014,000
			 motor vehicles sold in South Korea in 2005, only 31,000 (2.72 percent) were
			 imported from other countries. The South Korean motor vehicle market is by and
			 large closed to foreign manufacturers, whose combined share is less than 3
			 percent. South Korea has the lowest import penetration percentage of any
			 developed country in the world.
			4.Freeze of
			 existing duties on Korean motor cars and motor vehiclesNotwithstanding any other provision of law,
			 the duty in effect on July 31, 2006, on motor cars and motor vehicles imported
			 directly or indirectly from South Korea under heading 8703 or 8704 of the
			 Harmonized Tariff Schedule of the United States shall remain in effect until
			 the date that is 15 days after the date on which the Secretary of Commerce
			 certifies to Congress that at least 20 percent of the total number of units of
			 motor cars and motor vehicles sold in South Korea each year are made in a
			 country other than South Korea.
		
